1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                       Case No. 17CR1909-MMA
11
                        Plaintiff,
12
            v.                                       ORDER AND JUDGMENT OF
13                                                   DISMISSAL
14   GERARDO TERAN,
                                                    [Doc. No. 89]
15                      Defendant.
16
17
           Upon due consideration, good cause appearing, the Court GRANTS the United
18
     States’ unopposed motion and DISMISSES the Indictment against Defendant
19
     Gerardo Teran without prejudice.
20
           IT IS SO ORDERED AND ADJUDGED.
21
     DATE: June 20, 2019                ______________________________________
22                                      HON. MICHAEL M. ANELLO
                                        United States District Judge
23
24
25
26
27
28
